Citation Nr: 0112365	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-09-496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for post-traumatic stress disorder (PTSD) prior to 
October 28, 1995.

2.  Entitlement to an effective date earlier than October 28, 
1995 for the grant of an initial 30 percent evaluation for 
PTSD.  

3.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971. 

In October 1998 the Board of Veterans' Appeals (Board) 
granted entitlement to service connection for PTSD.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah.  The RO implemented the Board's 
December 1998 grant by issuing a rating decision reflecting 
PTSD as service-connected with assignment of a 10 percent 
evaluation effective from September 28, 1988, the date of 
receipt of the claim for service connection.  The RO also 
assigned an increased evaluation of 30 percent effective from 
October 28, 1995.

In May 2000 the veteran's representative requested the Board 
to remand to the RO the issue of entitlement to entitlement 
to a total disability rating for compensation purposes based 
on individual unemployability (TDIU) informally raised on a 
VA psychiatric examination in October 1995.  As this claim is 
not inextricably intertwined with the present issues 
certified for appeal, and has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicatory action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to an evaluation in excess of 30 
percent for PTSD is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  Service connection for PTSD evaluated initially at 10 
percent disabling has been established from September 28, 
1988, date of receipt of claim.

2.  PTSD was increased to an initial 30 percent evaluation 
effective October 28, 1995, based upon demonstrable increase 
in PTSD symptomatology on VA psychiatric examination. 

3.  During the period between September 28, 1988 and October 
27, 1995 the veteran's PTSD was manifested by no more than 
mild or minimal symptomatology.

4.  During the period between September 28, 1988 and October 
27, 1995, the record lacked competent medical evidence of 
PTSD disability meeting or more nearly approximating definite 
social and industrial impairment.  

5.  On October 28, 1995 a VA psychiatric examination first 
demonstrated evidence of PTSD disability more nearly 
reflective of definite social and industrial impairment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation greater than an initial 10 percent for PTSD for 
the period effective from September 28 1988 to October 27, 
1995 have not been met.  38 U.S.C.A. §§ 1155, (West 1991); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4.114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (effective 
February 3, 1988).

2.  The criteria for an effective date earlier than October 
28, 1995 for the grant of an initial 30 percent evaluation 
for PTSD have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 4.114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.400 
(2000);.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the December 1998 RO 
rating decision included therapy records from a Vet Center 
dated 1988 and 1989 which show the veteran was described as 
alert and oriented.  He was employed at the Department of 
Defense. 

A February 1989 VA examination report shows that the veteran 
had worked continually for the past eight years at the Ogden 
Army Depot and had done quite well.  It was noted that a 
review of his records indicated that he had been repeatedly 
faced with divorce and bankruptcy.  He had been divorced four 
times, the last being two years earlier.  It was noted that 
many of his obvious symptoms relating to PTSD were those of a 
constitutional psychopath in the examiner's opinion.  The 
examiner noted that in talking to the veteran for a 
considerable length of time, he did not indicate any 
significant depression or anxiety.  He ruminated over his 
various problems.  He demonstrated no evidence of any 
psychosis.  Diagnoses included symptomatology of mild PTSD in 
an individual who was employed.

A June 1989 VA psychiatric examination report shows the 
veteran reported working for the Defense Department in 
logistics as a packer.  He had a high school education with 
three years of college, majoring in logistics.  He reported 
that he had been divorced times four.  He reported that all 
these marriages were somewhat stormy and he, in part, blamed 
his inability to relate to others secondary to his PTSD 
problems on his recurrent divorces. 

On mental status examination the veteran was described as an 
alert, oriented times four, engaging individual who was 
casually dressed, well-groomed, cooperative, and compliant.  
He made good eye contact.  There were no abnormalities of 
behavior.  Mood appeared neutral.  

Affect was engaging and pleasant, generally.  Speech was 
normal in rate, tone, and articulation.  Form of thought was 
logical and goal directed.  Content of thought was without 
homicidal or suicidal ideations or plans.  Perceptions were 
without delusions and without overt psychosis, and without 
auditory or visual hallucinations.  

The veteran described vague visual distortions occurring 
after receiving a letter from VA asking him to come for 
psychiatric evaluation.  His descriptions sounded more on the 
hysterical end of the spectrum than a clear cut psychotic 
component that, in fact, may be related to increased anxiety.  
Memory was intact for immediate, intermediate, and long term 
recall with the exception of some deficit of memory 
associated with Vietnam experience.  Cognition appeared 
essentially intact.  Intellect appeared to be grossly average 
to slightly above.  He appeared to possess an adequate 
capability for abstract thought.  Judgment appeared 
essentially intact.  Insight was fair to good.  Impression 
was PTSD.  Global assessment of functioning (GAF) was 
measured as 70 with a score of 75 noted as the highest within 
the past year.

A January 1992 VA psychiatric examination report shows that 
currently, in terms of symptoms, the veteran still had 
occasional dreams about Vietnam.  He still startled fairly 
easily.  He had difficulty trusting people.  He did not let 
himself get close to people.  He had trouble with his temper.  
He still had difficulty following orders at work.  He needed 
to be in control.  He did not trust what people were telling 
him.  He witnessed some other things that had made him 
distrust people, such as dumping of toxic chemicals.  He felt 
like he had made a lot of progress and had tried to maintain 
a much more positive attitude.

In summary, the examiner noted that the veteran had PTSD.  It 
was noted that he had been able to work with a number of 
these problems over the years, so that the intensity of his 
symptoms had been reduced, particularly the positive 
symptoms, but they were still present to a minimal degree.  

The examiner noted that the symptoms interfered in a minimal 
way with his occupational situation, and in a definite way 
with his social problems, because of his anger, difficulty 
getting close to people, trust of people. 

The positive symptoms of PTSD included strong reaction 
triggering of memories, significant depression, with suicidal 
thoughts, and lack of energy or interest in doing things.  He 
felt like these symptoms were under better control at this 
point in his life.  A couple of times a year, he had a few 
days when he was really down, and did not want to do things.  

An October 28, 1995 VA psychiatric examination report shows 
the veteran reported that he been married and divorced four 
times and had one living child, a boy.  He also had two other 
children who had died at birth.  He currently worked at the 
Defense Depot and had been there for approximately 15 years, 
the longest he had ever had a job.  Currently, he lived by 
himself.  He rented an apartment.  In reporting his past 
psychiatric history, he noted that he had had depression a 
couple of times this year which he felt was connected to his 
PTSD.  He denied any psychiatric hospitalizations and had not 
been on any psychiatric medications except for one time when 
he was given pills for depression years prior by VA.  He did 
not comply with those medications stating they had caused him 
to feel tired, and he dumped them.

The veteran stated that he graduated from high school and 
after that went to Vietnam.  He was in the Army from 1969 to 
1971, with the highest rank of E-5, and denied any Article 
XV's, and stated he was discharged with an Honorable 
Discharge.  Since his discharge in 1971, he had gone from job 
to job.  He noted having anywhere between 25 and 35 jobs in 
the past.  He felt that the reason he lost his jobs was 
because of his own attitude.  He described himself as married 
and divorced four times, and the causes of his divorces as 
himself.  He noted that he did not know how to cope at that 
time, that he was abusive.  He related his symptoms to PTSD 
and what he had seen in the War. 

On mental status examination the veteran was described as a 
clean cut appearing individual.  He wore a multi-colored 
sports shirt and blue jeans.  He also wore glasses, and had 
what appeared to be a new pair of tennis shoes.  He was alert 
and oriented times 4.  He had very good activities of daily 
living.  He was appropriate, and friendly with the examiner.  
He had difficulty with serial 7's.  He denied any auditory or 
visual hallucinations.  Currently he had no suicidal ideation 
or homicidal ideation.  He also denied auditory or visual 
hallucinations currently.  At no time during the examination 
did he appear thought disordered or delusional.  He described 
his mood as tense.  Affect was considered, partly congruent.  
He seemed euthymic, but appeared straight forward and 
sincere.  Diagnostic impression shows the examiner agreed 
with the diagnosis of PTSD.  Diagnosis was PTSD, moderate 
severity, by history.  

GAF was reported as 55.  The examiner stated that the veteran 
was a textbook example of PTSD, of mild to moderate severity, 
most likely moderate.  It was noted that PTSD no doubt had 
caused some problems in his life in that he had had several 
marriages, several different jobs and by his report, loss of 
friends and possible social economic advancement. 


Preliminary Matters

On November 9, 2000, the President signed H.R. 4864, Public 
Law 106-475 Veterans Claims Assistance Act (VCAA) of 2000 
(November 9, 2000; 114 Stat. 2096) be codified at 38 U.S.C.A. 
§ 5103(a).  This law eliminates the well-grounded requirement 
and amplifies the duty to notify and assist.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, VCAA of 2000 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, VCAA of 2000, signed into law November 9, 2000, to be 
codified at 38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, VCAA of 2000, signed into law November 
9, 2000, to be codified at 38 U.S.C.A. § 5103A(b)(3).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.
  
(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.
  
(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, VCAA of 2000, signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5103A(c).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  H.R. 4864, VCAA of 2000, signed into 
law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

H.R. 4864, VCAA of 2000, signed into law November 9, 2000, 
alters former 38 U.S.C.A. § 5107, and now provides as 
follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. When there 
is an approximate balance of positive and 
negative evidence regarding any issue 
material to the determination of a 
matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, VCAA of 2000, signed into law November 9, 2000, to 
be codified at 38 U.S.C.A. § 5107.

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.  

Although the RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
of 2000, the Board may proceed to issue a decision at this 
time with respect to the issues of entitlement to an initial 
evaluation greater than 10 percent for PTSD prior to October 
28, 1995 and entitlement to an effective date earlier than 
October 28, 1995 for the grant of a 30 percent evaluation for 
PTSD. 

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims.  Accordingly, the Board 
finds that the veteran is not prejudiced by the Board's 
entering a decision on the merits, since remanding this case 
would be superfluous and serve no useful purpose.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that a variety of medical records have been 
associated with the veteran's claims folder.  They include 
the veteran's service medical records and VA medical records 
including multiple reports of VA special examinations 
pertinent to the issues on appeal.  The evidence of record 
provides a complete basis for addressing the merits of the 
veteran's claims as cited above at this time.  The veteran 
has not referred to any outstanding evidence that the RO has 
not attempted to obtain.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claims, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155.  The average impairment as 
set forth in the VA Schedule for Rating Disabilities, 
codified in 
38 C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).


In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. 
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the United States Court of Appeals for 
Veterans Claims (Court) also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  As will become 
apparent below, the Board finds no basis for assignment of 
staged ratings in the veteran's case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (2000).

Where a law or a regulation changes after a claim has been 
filed or reopened, but before the administrative judicial 
process has been concluded, the version more favorable to an 
appellant applies unless  Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Brown, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Thus, the veteran's psychiatric disorder must be 
evaluated under both the old and new criteria to determine 
which version is more favorable to the veteran.

The Board notes that changes with respect to the VA rating 
criteria for mental disorders were made effective February 3, 
1988.  The criteria in effect prior to that time have no 
application in the present appeal.  

As to the effective date of disability compensation award, 38 
U.S.C. 5110(g) provides: "[W]here compensation, dependency 
and indemnity compensation, or pension is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but no earlier than the effective date 
of the Act or administrative issue."  DeSousa v Gober, 10 
Vet. App. 461, 467 (1997).  See also McCay v. Brown, 9 Vet. 
App. 183,187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Under the criteria effective from February 3, 1988 under 
Diagnostic Code 9411 a 100 percent rating is assigned when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; or when the 
veteran is demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating is assigned when 
there is considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 30 percent rating is assigned for definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and when the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 
Id.  38 C.F.R. § 4.132; Diagnostic Code 9411.

A 10 percent disability evaluation is provided for 
psychoneurotic symptoms less than the criteria for 30 percent 
but with evidence of emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
Id.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would qualify 
the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons or 
bases" for its decision pursuant to 38 U.S.C.A. § 7104(d)(1).  
In a precedent opinion, dated November 9, 1993, the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."

It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  See 38 U.S.C.A. § 
7104(c).

The provisions of 38 C.F.R. §§ 4.129 and 4.130 in effect 
essentially reflected that social and industrial adaptability 
are the basic criteria for rating mental disorders and the 
most important elements to consider are time lost from 
gainful work and decrease in work efficiency.  The rating 
board must not underevaluate the emotionally sick veteran 
with a good work record, nor must it overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  An examiner's 
classification of psychiatric disability as mild, moderate or 
severe, is not determinative of the degree of disability, but 
the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.

In order to address issues noted in the Court's decision in 
Hood, 38 C.F.R. § 4.132, the VA Schedule of Ratings for 
Mental Disorders, has been amended and redesignated as 38 
C.F.R. § 4.130, effective November 7, 1996.  However, the 
evaluation criteria under the new regulation are not for 
consideration with respect to the present issue under 
appellate consideration. 


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2000).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5107) given to the veteran.  


I.  Entitlement to an initial evaluation 
greater than 10 percent for PTSD prior to 
October 28, 1995.

Analysis

The Board notes that the appellate period dating between 
September 28, 1988 and October 27, 1995 is evaluated under 
the rating criteria in effect from February 3, 1988.  The 
pertinent clinical evidence of record included Vet Center 
therapy records and reports of VA psychiatric examinations 
dated in February 1989, June 1989 and January 1992.  

During this time period the veteran's PTSD was manifested by 
no more than mild or minimal symptomatology.  He was 
generally alert and oriented in all spheres with no abnormal 
behavior.  Affect and memory were intact.  He was not on any 
psychiatric medication nor had any psychiatric 
hospitalizations.  He was noted to have maintained stable 
employment for many years at the same job during this period 
despite a remote history of unstable employment.  Judgment, 
cognition and insight were intact.  His intellect was 
considered to be between average to slightly above average.  
His hobbies included camping.  He had few hobbies secondary 
to back pain.  He enjoyed baseball and wanted to be more 
involved in church activities.  Significantly, his GAF was 
estimated between 70 and 75.  

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
GAF score of 70 is defined as exhibiting some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).

Although there appeared to be evidence of definite impairment 
of social adaptability noted on a VA psychiatric examination 
in January 1992, the psychiatric examiner reported that the 
occupational impairment was minimal.  The Board points out 
that the examination report must be viewed in light of 
38 C.F.R. § 4.130 in effect at that time which provides that 
two of the most important determinants of disability are time 
lost from gainful work and decrease in work efficiency.  
Neither was shown by the record at that time.  

The preponderance of the evidence of record at that time was 
not shown to reflect findings of PTSD impairment other than 
that which more nearly approximated psychoneurotic symptoms 
less than the criteria for 30 percent, but with evidence of 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment as contemplated by the 
10 percent evaluation in effect at that time.  The record 
lacked objectively demonstrated psychiatric symptoms 
attributed to service-connected PTSD productive of disability 
meeting or more nearly approximating both definite social and 
industrial impairment required for the next higher rating of 
30 percent.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reading such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not grant an increased evaluation for PTSD on 
this basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities. 38 C.F.R. § 3.321(b)(1).

The Board finds that a higher rating for PTSD on an 
extraschedular basis from September 28, 1988 to October 27, 
1995, pursuant to 38 C.F.R. § 3.321(b)(1) (2000) is not 
appropriate.  It is clear that the disability at issue did 
not render the veteran's clinical picture unusual or 
exceptional in nature, did not markedly interfere with 
employment, and did not require frequent inpatient care as to 
render impractical the application of regular schedular 
standards, thereby precluding entitlement to an increased 
evaluation on an extraschedular basis.


II.  Entitlement to an effective 
date earlier than October 28, 1995 
for the grant of an initial 30 
percent evaluation for PTSD.

Criteria

The effective date of an evaluation and entitlement of an 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a reopened claim 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or date entitlement arose, 
whichever is later. 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of compensation based on new and material 
evidence received after a final disallowance is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q)(1)(ii).

The provisions of 38 C.F.R. § 3.400(o)(1), state that the 
effective date for increased compensation is, except as 
provided in 38 C.F.R. § 3.400(o)(2) (2000), the date of 
receipt of claim or the date entitlement arose, whichever is 
later.

The date of an award of increased compensation is the 
earliest date as of which it is factually determined that an 
increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 C.F.R. 
§ 3.400(o)(2) (2000).


Analysis

After careful examination of the above-referenced evidence, 
the Board finds that the evidence does support the veteran's 
claim that an earlier effective for a 30 percent disability 
should be assigned.  The Board notes that on October 28, 
1995, a VA psychiatric examination first demonstrated 
evidence of PTSD disability that more nearly approximated 
both definite social and industrial impairment warranting the 
assignment of a 30 percent rating.  

A GAF score of 55 was reported.  Significantly, a GAF of 51 
to 60 reflects moderate symptoms or moderate difficulty in 
social, occupational, or school functioning, such as 
conflicts with peers or co-workers.  See Carpenter.  
Significantly, the psychiatric examiner at that time noted 
that the veteran's PTSD more nearly approximated moderate 
disability.  The Board recognizes that in a precedent 
opinion, dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  

Importantly, the Board notes that preponderance of the 
evidence shows that prior to October 28, 1995, the veteran's 
PTSD symptoms reflected less than the criteria for 30 
percent, but with evidence of emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment as contemplated by the 10 percent evaluation and 
GAF score between 70 and 75.  The medical evidence does not 
show that the veteran's overall condition resulted in both 
definite social and industrial impairment. 

Hence, because it was not factually ascertainable prior to 
October 28, 1995, that the veteran's PTSD was 30 percent 
disabling, an effective date prior to October 28, 1995, is 
not warranted pursuant to 38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2000) or 38 C.F.R. § 3.400 (2000).


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for PTSD prior to October 28, 1995 is denied.

Entitlement to effective date earlier than October 28, 1995 
for the grant of an initial  30 percent evaluation for PTSD 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As the Board noted earlier, there has been a significant 
change in the law during the pendency of this appeal.  VCAA 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  


With respect to the claim of entitlement to an evaluation in 
excess of 30 percent for PTSD, the Board is not satisfied 
that the duty to assist has been satisfied.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As it has been several years since the veteran was last 
examined, he should be afforded a comprehensive VA special 
psychiatric examination in order to determine the current 
severity of his PTSD.  A contemporaneous comprehensive VA 
psychiatric examination would materially assist in the 
adjudication of his appeal.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (2000), the Board is deferring adjudication of the 
issue of entitlement to an increased evaluation for PTSD 
pending a remand of the case to the RO for further 
development as follows: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran through his representative for 
the purpose of obtaining the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of PTSD.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  Following the above, the RO should 
arrange for a VA special psychiatric 
examination of the veteran to include on 
a fee basis if necessary for the purpose 
of ascertaining the current severity of 
his PTSD.  The claims file, copies of the 
previous and amended criteria for rating 
mental disorders, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  The 
examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
solely in relation to the veteran's 
impairment from PTSD.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment due to PTSD. 

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination(s) may adversely affect the 
outcome of his claim.

Moreover, the governing regulation 
provides that failure to report without 
good cause for an examination in 
conjunction with a claim for an increased 
rating will result in the denial of the 
claim.  38 C.F.R. § 3.655 (2000); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be maintained.  Stegall v. West, 11 
Vet. App 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5013, 5013A, and 5107) are fully complied 
with and satisfied.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
evaluation in excess of 30 percent for 
PTSD, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000). 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

